Citation Nr: 1232305	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-46 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension for accrued benefits purposes.

2.  Entitlement to service connection for a heart disorder, not including hypertension, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  The Veteran died on April [redacted], 2008.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of August 2008 by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to accrued benefits based on the Veteran's pending claims for entitlement to service connection for hypertension and entitlement to service connection of a heart disorder at the time of his death.  She also seeks compensation as the Veteran's surviving spouse on the grounds that the Veteran's death was due to his hypertension and resulting heart disorder.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

The August 2011 Board remand, in pertinent part, instructed: 

The RO/AMC shall contact the appellant and ask that she identify all sources of medical treatment received by the Veteran from the date of his discharge from active duty until his passage, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any records that may be located at the Central Baptist Hospital).  

In a notice letter dated in November 2011, the appellant was asked to provide the names and addresses of health care providers who treated the Veteran during the year preceding death.  As the November 2011 letter to the appellant did not request she identify all sources of medical treatment received by the Veteran from the date of his discharge from active duty until his passage, remand is warranted.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  The RO/AMC shall contact the appellant and ask that she identify all sources of medical treatment received by the Veteran from the date of his discharge from active duty until his passage, and to furnish signed authorizations for release to the VA of private medical records that are not already of record.  

2.  Thereafter, the RO/AMC should readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided a Supplemental Statement of the Case that contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


